Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Clarke appeals the district court’s order dismissing his action against Defendants because Clarke failed to file an amended complaint as ordered by the district court. Clarke has also filed an application to proceed in forma pauperis. We have reviewed the record and find no reversible error. Accordingly, although we grant Clarke’s application to proceed in forma pauperis, we affirm the district court’s order. See Clarke v. Richmond Behavioral Auth., No. 3:09-cv-00748-REPDJN (E.D.Va. July 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.